Citation Nr: 1139565	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals, status post repair of left inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, from November 2001 to October 2002, and from January 2003 to October 2003.  The Veteran also has service with the U.S. Army Reserve from October 1978 until his retirement from the Reserve in August 2004; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this matter for additional development in an April 2010 decision.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and for hearing loss have been raised by the Veteran in his July 2011 signed statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's hernia disorder was known upon entry into periods of active duty in November 2001 and in January 2003.  

2.  The evidence of record clearly and unmistakably indicates that the Veteran's pre-existing hernia disorder was aggravated as a result of in-service surgery in December 2001 because the development of a genital femoral nerve injury cannot be considered the usual effect of this surgical treatment in service.




CONCLUSION OF LAW

The Veteran's residuals, status post repair of left inguinal hernia was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting his service connection claim for residuals, status post repair of left inguinal hernia, without detriment to the due process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Generally, in order to prevail on the issue of direct service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Factual Background and Analysis

The Veteran seeks service connection for residuals, status post repair of left inguinal hernia.  He contends in his written submissions that these residuals, principally a genital femoral nerve injury and excruciating pain, arose as the result of an in-service hernia repair operation during active duty.  

The Board notes that the Veteran's service treatment records for his first period of active duty (August 1966 to August 1968) have not been associated with the claims file and may be lost.

U.S. Army Reserve service treatment records show a childhood bilateral hernia repair as a pre-existing condition before the Veteran entered into active duty.  (See, for example, the Veteran's reports of medical history dated in October 1978, April 1982, September 1986, and December 1990).  

In August 1997, in the period between the Veteran's first period of active duty (August 1966 to August 1968) and his second period of active duty (November 2001 to October 2002), the Veteran was seen by his private physician, Dr. J.S., who noted that the Veteran needed to be seen by a surgeon for hernia repair.  The left inguinal hernia was noted as fairly small.  

Service treatment records reveal that the Veteran underwent elective left inguinal hernia repair surgery with mesh in December 2001, at Fort Polk, Louisiana.  A one- to two-year history of left inguinal hernia was noted.  It also was noted that the Veteran had been scheduled for hernia repair by a civilian surgeon but had to cancel that operation for unspecified reasons.  The military surgeon's operation note revealed that the surgeon encountered a large amount of scarring from a previous inguinal hernia repair.  The surgeon reported that the Veteran said that this occurred when he was one or two years old.  After surgery, the Veteran was placed on a temporary one-month profile for status post left inguinal hernia repair and prevented from lifting more than 10 pounds or from carrying and firing a rifle.  

A surgeon's service treatment record dated in early January 2002 noted that the Veteran had no recurrent hernia and minimal to no pain.

There is no mention of the hernia condition or operation in the December 2002 pre-deployment questionnaire the Veteran completed on the eve of his third period of active duty.  The Veteran did note that he was on profile for his back and had pain in his left extremity.  

The Veteran's October 2002 discharge and Medical Board examination at the conclusion of his second period of active duty, and his September 2003 discharge examination at the conclusion of his third period of active duty, each fail to mention anything concerned with the Veteran's hernia disorder or his December 2001 surgery.  However, the Veteran's September 2003 report of medical history did note the 2001 hernia surgery.  The physician's assistant then erroneously reported this as right hernia inguinal repair done in November 2001 and noted that the Veteran stated that he had an occasional pulling sensation with certain movements.  

Post-service, the Veteran was seen at VA for a general surgery consultation in January 2006.  The VA examiner noted that the Veteran was several years post surgery for a left groin inguinal hernia repair while on active duty.  While the Veteran had not had a recurrent hernia, he had persistent intermittent pain in the area of the left thigh.  While there was no bulge noted, the pain was described as excruciating.  The Veteran said that the pain doubled him over and kept him from going to work at least once a month.  

On examination, the testicles and groin showed no testicular abnormalities and the right side showed no inguinal hernia.  The left side also showed no hernia, but the Veteran had some loss of sensation in the left thigh.  The VA examiner diagnosed probable genital femoral nerve injury sustained during the hernia repair operation.  The examiner explained to the Veteran that the only fix would be further surgery to resect the genital femoral nerve, which would give the Veteran potentially permanent pain.  The intermittent pain was probably due to chronic scarring of the nerve and occasional sensory sensations.  The VA examiner told the Veteran this was probably something that he needed to live with and that nerve injections or a rhizotomy were not indicated at that time.  

A March 2006 VA medical record noted that the Veteran complained of inguinal pain since his hernia surgery that was severe enough to cause him lost time from work (approximately 2 days per month).  

A June 2006 VA medical record noted that the Veteran complained of ongoing left groin pain since his hernia surgery.  

A March 2007 VA psychology consultation noted that the Veteran still had pain from his hernia surgery.  

A July 2007 VA outpatient treatment record noted that the Veteran had ongoing pain in his back and at the hernia site, but this was not any worse.  

An August 2007 VA treatment record noted that the Veteran had spells once a month or less often when he had a pulling sensation in the groin area.  It was noted that the Veteran thought this was from scar tissue from the hernia surgery.  

Based on the evidence of record, the Board finds that service connection for residuals, status post repair of left inguinal hernia, is warranted in this case.  Initially, the Board notes that a hernia disorder clearly and unmistakably pre-existed the Veteran's periods of active duty.  As noted above, several service treatment records noted that the Veteran had a childhood bilateral hernia repair.  

In view of the fact that the Veteran's pre-existing hernia disorder was definitely known and recorded in service treatment records before his entry into his last two periods of active duty in 2001 and 2003, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  

The Veteran's service treatment records for his last two periods of active duty (from November 2001 to October 2002 and from January 2003 to October 2003) show that he underwent surgery in December 2001 for repair of a left inguinal hernia.  Although no complications were recorded at the time of surgery, in his December 2002 pre-deployment questionnaire (completed on the eve of his third period of active duty) he noted that he was on profile for pain in his left extremity.  Nearly a year later, in his September 2003 report of medical history at the time of discharge, the examiner noted that the Veteran, as the result of his hernia repair surgery in service, had an occasional pulling sensation with certain movements.  

A VA examiner in January 2006 diagnosed the Veteran's excruciating pain in the left thigh area as probably due to genital femoral nerve injury during the in-service hernia repair surgery.  The VA doctor examined the Veteran and found no inguinal hernia on either the left or right side and no testicular abnormalities; however, he noted the loss of sensation in the Veteran's left thigh.  The Veteran continued to complain of pain in the area of the left thigh in subsequent visits to the VA clinic.  

In view of the above, and affording the Veteran the benefit of the doubt as the law requires, the Board finds that there is clear and unmistakable evidence in the record that his pre-existing hernia repair disorder was aggravated during a period of active duty.  This aggravation resulted in such residuals as a genital femoral nerve injury and pain.  On remand, the RO has confirmed that the Veteran served a period of active duty from November 2001 to October 2002.  Therefore, the Veteran's surgical repair of his left inguinal hernia in December 2001 occurred during a period of active duty.  (The RO previously denied this claim because it found that the surgery had not taken place during a period of active duty.)  

The Board notes that surgery during service generally is not sufficient to show aggravation of a pre-existing condition because the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, are not considered service connected unless the disorder is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1) (2011).  In this case, however, the Board finds that aggravation during service has been shown.  The Board considers that the January 2006 VA examiner's finding of a genital femoral nerve injury which developed as a result of the Veteran's inservice hernia repair surgery cannot be considered a "usual" effect of surgical treatment in service to ameliorate a pre-existing hernia disorder.  The VA physician further noted in January 2006 that the residuals of the Veteran's in-service hernia repair surgery would be very painful to ameliorate or fix.  In fact, the VA physician told the Veteran his nerve injury was probably something he needed to live with and recommended against further surgery.  

Therefore, the Board finds that there is sufficient evidence in the record to show that the Veteran's pre-existing hernia disorder was aggravated during a period of active service, and the claim for service connection for residuals, status post repair of left inguinal hernia is granted.



ORDER

Service connection for residuals, status post repair of left inguinal hernia is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


